Citation Nr: 9917287	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-30 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher evaluation for a torn 
meniscus of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
November 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which (in part) granted service 
connection for residuals of a left knee injury and assigned a 
noncompensable evaluation, effective from November 22, 1995.  
A notice of disagreement was received in October 1996.  A 
statement of the case was issued in November 1996, and a 
substantive appeal was received that same month.  The veteran 
testified at a personal hearing at the RO in January 1997.  
In March 1997, the RO increased the rating for the left knee 
disability to 20 percent, also effective from November 22, 
1995.  

The Board notes that the veteran's appeal also originally 
included the issue of entitlement to service connection for 
right knee disability.  However, this benefit was granted in 
March 1997.  It appears that the RO initially assumed that 
the veteran was appealing the rating assigned for the right 
knee, but by letter dated in October 1997, the veteran was 
advised that he must file a notice of disagreement if he 
wished to initiate an appeal from the rating assigned for the 
right knee.  Although not clear, the veteran mentioned the 
right knee in a March 1998 communication, and this matter is 
hereby referred to the RO to clarify if said communication 
was intended to be a notice of disagreement from the rating 
assigned for the right knee and, if so, for appropriate 
action pursuant to 38 C.F.R. § 19.26.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected torn meniscus of the left 
knee is manifested by complaints of pain and some weakness, 
but without recurrent subluxation or lateral instability; 
flexion is not limited to 15 degrees, nor is extension 
limited to 20 degrees.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for a torn meniscus, left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4,7, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available and therefore no further assistance to the 
veteran with the development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. 1155; 38 C.F.R. 4.1.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. 4.7.  

Service connection was established for residuals of a left 
knee injury by rating decision in April 1996, and a 
noncompensable evaluation was assigned, effective November 
22, 1995.  This evaluation was increased to 20 percent in 
March 1997, also effective from November 22, 1995.  The 
severity of the disabilities at issue are to be considered 
during the entire period from the initial assignment of 
disability ratings to the present time.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  The veteran 
contends that a higher rating is warranted based on 
continuing pain and discomfort associated with his disability 
and his reassignment to an indoor position with the U.S. 
Postal Service due to his inability to continue as a letter 
carrier.

In evaluating the veteran's claim for an evaluation in excess 
of 20 percent for his torn meniscus, left knee, the Board 
considers the relevant evidence of record as compared to the 
criteria in the VA Rating Schedule.  The veteran's torn 
meniscus, left knee is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258, which refers to cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  A 20 percent evaluation 
is the highest rating available under Diagnostic Code 5258.  
Under Code 5257 for other impairment of the knee, a 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability and a 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  Other potentially applicable Diagnostic Codes 
are 5260 which provides for a 30 percent rating where flexion 
is limited to 15 degrees, and Diagnostic Code 5261 which 
provides for a 30 percent rating where extension is limited 
to 20 degrees. 

The veteran suffered a tear of the medial meniscus of the 
left knee during service and underwent a surgical procedure 
in May 1995.  On VA examination in March 1996, the veteran 
complained of left knee pain with aches, soreness and 
tenderness.  Physical examination of the left knee revealed a 
little bit of pain and tenderness medially.  Range of motion 
was to "80 degrees and 135 degrees, with flexion remaining 
stable."  VA examination in February 1997 revealed 
complaints of bilateral knee pain, including pain walking up 
and down stairs.  Left knee flexion was to 140 degrees with 
extension to 0 degrees.  There was no swelling, deformity, 
subluxation, lateral instability, nonunion or loose motion.  
An MRI study of the left knee revealed a tear in the medial 
meniscus extending from the posterior horn body junction to 
the mid body and abnormal peritendinous soft tissues of the 
vastus medialis and medial collateral ligament consistent 
with nonspecific inflammatory change.    

VA examination in April 1998 documents complaints of pain, 
weakness, stiffness, locking, as well as fatigue and lack of 
endurance in his left knee.  The examination revealed that 
the veteran had arthroscopic surgery on his left knee which 
did not improve his symptomatology.  There was no evidence of 
swelling, edema, or effusion.  The knee showed no signs of 
deformity or tenderness.  The veteran did not have recurrent 
dislocation, subluxation, no arthritis, no instability, 
although he reported weakness.  He had an insignificant 
degree of painful motion, no abnormal movement of the knee 
joint, and there was no ankylosis or inflammatory arthritis.  
Range of motion showed flexion to 140 degrees and extension 
to 0 degrees.  The examiner noted that the veteran was mainly 
complaining of the right knee joint as he favored the left 
with use of the right knee joint.  

A MRI dated April 1998 showed a diagonal tear in the 
posterior horn and posterior body of the medial meniscus, 
which did not appear to be displaced.  The lateral meniscus 
and the cruciate and collateral ligaments were intact.  There 
was no evidence of an effusion or a Baker's cyst and the 
patellar ligament was intact.

At a VA examination conducted in May 1998 the veteran 
complained of left knee pain, but did not complain of 
catching and locking.  On examination the veteran was noted 
as having a varus alignment to both of his knees and has no 
effusion present in his left knee.  He had a completely 
stable varus/valgus of anterior and posterior testing.  He 
did not have a McMurray's sign and he did not have a positive 
squat test.  The examiner reviewed the previous MRI and 
opined that there were previous medial meniscal tear versus 
previous surgery and in light of the veteran's lack of 
specific mechanical type complaints, which would be 
compatible with a medial meniscus tear.  The examiner 
informed the veteran that if he had an arthroscopic 
debridement of the knee looking for the meniscal tear there 
would be a good chance of helping his symptoms.

A June 1998 MRI showed the anterior and posterior cruciate 
ligaments, extensor mechanism, collateral ligaments, and 
menisci intact.  There was a small amount of fluid in a 
lobulated cyst about the vastus medialis.  There was no joint 
effusion and no visible intra-articular body.  Heterogeneous 
signal within the marrow cavity was related to the patient's 
age of 23 years.

The current 20 percent rating is the highest available under 
Diagnostic Code 5258.  Looking to Diagnostic Code 5257, the 
record does not show any subluxation or instability of the 
left knee, and a rating in excess of 20 percent under this 
Code is therefore not warranted.  Although not specifically 
indicated on the May 1998 VA examination, the April 1998 
examination reported the veteran's complaint of some weakness 
of the left knee.  With regard to range of motion, the Board 
notes that the range of motion of extension reported at the 
March 1996 examination is questionable and in no way 
supported by any other clinical findings regarding range of 
motion.  It appears clear that the range of flexion and 
extension are nowhere near the levels necessary to warrant a 
rating in excess of 20 percent under Diagnostic Code 5260 or 
5261. 

With respect to the veteran's complaints of pain and 
weakness, the Board has considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and their application here as they 
relate to functional loss and pain on movement.  However 
there is no objective evidence of any additional functional 
loss of range of motion due to pain to any extent even 
approaching the criteria for a rating in excess of 20 percent 
under Diagnostic Codes 5260 or 5261.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for a torn meniscus of the left knee.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization or otherwise 
renders impracticable the application of the regular 
schedular standards.  In the absence of such factors, the 
Board determines that referral for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

